[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as In
re Application of Myers, Slip Opinion No. 2016-Ohio-2812.]




                                         NOTICE
     This slip opinion is subject to formal revision before it is published in an
     advance sheet of the Ohio Official Reports. Readers are requested to
     promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
     South Front Street, Columbus, Ohio 43215, of any typographical or other
     formal errors in the opinion, in order that corrections may be made before
     the opinion is published.



                          SLIP OPINION NO. 2016-OHIO-2812
                           IN RE APPLICATION OF MYERS.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
may be cited as In re Application of Myers, Slip Opinion No. 2016-Ohio-2812.]
Attorneys—Character and fitness—Failure to cooperate in character-and-fitness
        investigation—Application denied—Applicant may reapply.
       (No. 2015-0539—Submitted June 10, 2015—Decided May 5, 2016.)
   ON REPORT by the Board of Commissioners on Character and Fitness of the
                                Supreme Court, No. 570.
                              _______________________
        Per Curiam.
        {¶ 1} Applicant, Andrew Albert Myers, is a candidate for admission to the
practice of law in Ohio. The Board of Commissioners on Character and Fitness
recommends that we disapprove his application because he failed to appear for
proceedings conducted to assess his character, fitness, and moral qualifications to
practice law. On review, we accept the board’s recommendation to disapprove
Myers’s application.
                              SUPREME COURT OF OHIO




       {¶ 2} Myers initially applied to take the February 2013 bar examination but
failed to receive final approval of his character and fitness in time to take that test.
He subsequently reapplied to take the July 2013 exam. The admissions committee
of the Cincinnati Bar Association reviewed Myers’s application and interviewed
him. Despite some concerns about his debts and his admission that he lied to a
former employer about completing an assignment, the admissions committee found
that he possessed the character, fitness, and moral qualifications required for
admission to the practice law and recommended that his character and fitness be
approved.
       {¶ 3} The board reviewed Myers’s application and determined, however,
that his work history with the employer to whom he lied and his neglect of financial
responsibility warranted further review of his character and fitness.
       {¶ 4} Accordingly, pursuant to Gov.Bar R. I(10)(B)(2)(e) and the board’s
sua sponte investigatory authority, the board appointed a panel to conduct a hearing
on Myers’s character, fitness, and moral qualifications to practice law. The panel
chair attempted to contact Myers several times by e-mail in an attempt to schedule
a prehearing telephone conference but received no response. The chair eventually
reached Myers and scheduled the conference for September 20, 2013. During the
conference, the panel chair granted Myers’s request to continue the hearing so that
he could have additional time to address certain issues relevant to his character and
fitness. Another prehearing telephone conference was held on April 14, 2014, at
which Myers again requested and was granted additional time. After a few months,
in an attempt to schedule the hearing, the panel chair sent Myers two e-mails and a
certified letter, which was signed for. Though the letter advised Myers that failure
to respond could result in a recommendation from the panel that his character and
fitness be disapproved, he did not respond. The director of bar admissions also
attempted to contact Myers by telephone several times but was unsuccessful.




                                           2
                                January Term, 2016




       {¶ 5} The panel found that Myers failed to cooperate in the investigation,
and it recommended that his application be disapproved. The board adopted the
panel’s recommendation.
       {¶ 6} We have reviewed the board’s report and the record, and we agree
that Myers has not demonstrated the requisite character, fitness, and moral
qualifications under Gov.Bar R. I(11) to be admitted to the bar. Myers’s failure to
appear for a hearing is sufficient grounds for disapproving his application. See
Gov.Bar R. I(12)(C)(6) (failure to fully cooperate in the character-and-fitness
investigation may be grounds for a recommendation of disapproval).
       {¶ 7} We therefore accept the board’s recommendation to disapprove
Myers’s application. Myers may reapply for admission to the practice of law in
Ohio by (1) filing an application to register as a candidate for admission to the
practice of law and an application to take the bar examination and (2) upon
reapplication, undergoing a complete character-and-fitness investigation, including
an investigation and report by the National Conference of Bar Examiners, in order
to determine whether he possess the requisite character, fitness, and moral
qualifications for admission to the practice of law in Ohio.
                                                               Judgment accordingly.
       O’CONNOR, C.J., and PFEIFER, O’DONNELL, LANZINGER, KENNEDY,
FRENCH, and O’NEILL, JJ., concur.
                               _________________
       Andrew A. Myers, pro se.
       Robert F. Brown, for the Cincinnati Bar Association.
                               _________________




                                         3